NONPRECEDENTIAL  DISPOSITION  
                                To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                          United States Court of Appeals
                                            For  the  Seventh  Circuit
                                            Chicago,  Illinois  60604  
                                             Argued  October  9,  2014  
                                             Decided  October  10,  2014  
  
                                                          Before  
  
                                       WILLIAM  J.  BAUER,  Circuit  Judge  
  
                                       FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                       MICHAEL  S.  KANNE,  Circuit  Judge  
  
  
No.  13-­‐‑3210                                                                Appeal   from   the   United  
                                                                               States   District   Court   for   the  
UNITED  STATES  OF  AMERICA,                                                   Central  District  of  Illinois.  
      Plaintiff-­‐‑Appellee,                                                     
                   v.                                                          No.  10-­‐‑20003  
                                                                               James  E.  Shadid,  Chief  Judge.  
TERRION  HERMAN,  
      Defendant-­‐‑Appellant.  
  
                                                     Order  
                                                           
     Terrion  Herman  was  sentenced  to  life  imprisonment  following  his  conviction  for  
possessing  50  or  more  grams  of  cocaine  base  with  intent  to  distribute.  21  U.S.C.  
§841(a)(1),  (b)(1)(A)(iii).  He  presented  a  single  contention  on  appeal:  that  Dorsey  v.  Unit-­‐‑
ed  States,  132  S.  Ct.  2321  (2012),  entitled  him  to  be  resentenced  under  the  Fair  Sentencing  
Act  of  2010.  We  agreed  and  remanded  for  that  purpose.  
       
     Back  in  the  district  court,  Herman  sought  to  raise  a  new  argument:  that  Florida  v.  
Jardines,  133  S.  Ct.  1409  (2013),  requires  the  suppression  of  evidence  that  had  been  seized  
after  a  drug-­‐‑detection  dog  alerted  in  the  hallway  of  the  apartment  building  where  Her-­‐‑
man  lived.  Jardines  holds  that  a  dog’s  entry  into  a  home’s  curtilage  is  a  search  under  the  
Fourth  Amendment;  Herman  contended  that  the  holding  should  be  applied  to  apart-­‐‑

                                                                                                                           
No.  13-­‐‑3210                                                                                        Page  2  

ment  hallways  as  well,  at  least  when  the  apartment  building’s  front  door  is  locked.  
Herman  had  filed  a  motion  to  suppress  before  his  trial  but  had  not  made  an  argument  
along  these  lines.  
       
     The  district  court  declined  to  hold  a  new  suppression  hearing,  invoking  the  mandate  
rule,  under  which  a  district  court  must  implement  a  court  of  appeals’  instructions.  We  
had  remanded  for  a  specific  purpose,  not  generally.  The  court  then  resentenced  Herman  
to  360  months’  imprisonment.  He  does  not  contest  that  sentence  but  maintains  that  he  
should  not  have  been  convicted  at  all  and  that  a  change  of  law  can  justify  departure  
from  the  mandate.  
       
     That’s  true  enough,  but  Herman  encounters  a  different  problem.  Davis  v.  United  
States,  131  S.  Ct.  2419,  2423–24  (2011),  holds  that  the  exclusionary  rule  cannot  be  used  to  
suppress  evidence  that  had  been  properly  seized  under  authoritative  precedent,  even  if  
that  precedent  later  is  overruled  or  otherwise  disapproved.  Herman’s  principal  conten-­‐‑
tion  (which  he  repeats  in  this  court)  is  that  Jardines  worked  a  dramatic  shift  in  the  law,  
which  justifies  raising  an  issue  outside  the  scope  of  the  mandate.  And  if  that  is  so,  then  
Davis  means  that  the  exclusionary  rule  is  unavailable.  
       
     We  held  exactly  this  in  United  States  v.  Gutierrez,  760  F.3d  750  (7th  Cir.  2014),  a  case  
in  which  the  defendant  proposed  to  suppress  evidence  that  had  been  seized  as  a  result  
of  a  dog’s  alert  on  a  home’s  front  porch.  We  concluded  that  under  circuit  law  the  use  of  
the  dog  was  proper  before  Jardines,  bringing  the  rule  of  Davis  into  play.  Likewise,  circuit  
law  before  Jardines  allowed  police  to  collect  evidence  in  apartment  hallways  without  
probable  cause  or  a  search  warrant.  See,  e.g.,  United  States  v.  Villegas,  495  F.3d  761,  767–
69  (7th  Cir.  2007);  United  States  v.  Concepcion,  942  F.2d  1170,  1172–73  (7th  Cir.  1991).  
       
     In  light  of  Davis  and  Gutierrez,  we  need  not  decide  how  Jardines  applies  to  apartment  
hallways  (which  are  open  to  many  persons  other  than  a  given  tenant’s  family  and  in-­‐‑
vitees),  whether  consent  of  another  tenant  or  the  landlord  would  permit  a  dog  to  enter,  
and  whether,  if  the  use  of  the  dog  is  a  search,  what  is  required  for  that  search  to  be  rea-­‐‑
sonable  (reasonable  suspicion?  probable  cause?  probable  cause  plus  a  warrant?).  Nor  
need  we  address  the  fact  that  the  eventual  search  of  Herman’s  apartment  was  support-­‐‑
ed  by  a  warrant,  attempt  to  determine  whether  the  warrant  would  be  valid  even  if  evi-­‐‑
dence  about  the  dog’s  alert  were  disregarded,  or  determine  how  United  States  v.  Leon,  
468  U.S.  897  (1984),  applies  to  warrant-­‐‑authorized  searches  in  which  a  violation  of  
Jardines  produces  some  of  the  evidence  discussed  in  the  affidavit.  All  these  questions  are  
reserved  for  future  cases  where  a  dog  is  used  after  Jardines.  

                                                                                                   AFFIRMED